726 S.E.2d 848 (2012)
PORTFOLIO RECOVERY ASSOCIATES, LLC
v.
Barbara A. HAMMONDS.
No. 197P12.
Supreme Court of North Carolina.
June 13, 2012.
Barbara Hammonds, for Hammonds, Barbara A.
William J. Allen, Matthews, for Portfolio Recovery Associates, LLC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 3rd of May 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed on the 3rd of May 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed by Defendant on the 10th of May 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered *849 and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."